Title: From George Washington to William Hamilton, 15 January 1784
From: Washington, George
To: Hamilton, William



Sir,
Mount Vernon 15th Jan. 1784.

If I recollect right, I heard you say when I had the pleasure of seeing you in Philadelphia, that you were about a Floor composed of a Cement which was to answer the purpose of Flagstones or Tiles, and that you proposed to variegate the colour of the squares in the manner of the former.

As I have a long open Gallery in Front of my House to which I want to give a Stone, or some other kind of Floor which will stand the weather; I would thank you for information respecting the Success of your experiment—with such directions and observations (if you think the method will answer) as would enable me to execute my purpose. If any of the component parts are scarce & expensive, please to note it, & where they are to be obtained—& whether all seasons will do for the admixture of the Composition.
I will make no apology for the liberty I take by this request, as I persuade myself you will not think it much trouble to comply with it. I am Sir Yr most obedt Hble Servt

Go: Washington

